     Case 3:20-cv-03678-MCR-EMT Document 27 Filed 02/15/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

UNITED STATES OF AMERICA, ex
rel. ROBERT V. SMITH,

      Qui Tam Plaintiff,

v.                                        CASE NO. 3:20-cv-03678/MCR/EMT

JAY A. ODOM; OKALOOSA
COUNTY, BOARD OF COUNTY
COMMISSIONERS,

      Defendants.
                                      /

      DEFENDANT OKALOOSA COUNTY, BOARD OF COUNTY
     COMMISSIONERS’ NOTICE OF APPEARANCE OF COUNSEL

      PLEASE TAKE NOTICE that KERRY A. PARSONS, of NABORS, GIBLIN

& NICKERSON, P.A., hereby files her Notice of Appearance as counsel on behalf

of    Defendant     OKALOOSA          COUNTY,       BOARD       OF     COUNTY

COMMISSIONERS, in connection with any and all proceedings in the above-styled

cause. Copies of any and all pleadings, motions, memoranda, orders and other case-

related documents should be furnished by ECF or other delivery, as appropriate, to

the undersigned attorney of record.
Case 3:20-cv-03678-MCR-EMT Document 27 Filed 02/15/21 Page 2 of 5




                                   Respectfully submitted,


                                   s/ Kerry A. Parsons
                                   GREGORY T. STEWART
                                   Florida Bar No. 203718
                                   LYNN M. HOSHIHARA
                                   Florida Bar No. 41194
                                   KERRY A. PARSONS
                                   Florida Bar No. 91919
                                   Nabors, Giblin & Nickerson, P.A.
                                   1500 Mahan Drive, Suite 200
                                   Tallahassee, Florida 32308
                                   (850) 224-4070
                                   (850) 224-4073 (Facsimile)
                                   gstewart@ngnlaw.com
                                   lhoshihara@ngnlaw.com
                                   kparsons@ngnlaw.com
                                   legal-admin@ngnlaw.com

                                   COUNSEL FOR DEFENDANT
                                   OKALOOSA COUNTY, BOARD
                                   OF COUNTY COMMISSONERS




                               2
     Case 3:20-cv-03678-MCR-EMT Document 27 Filed 02/15/21 Page 3 of 5




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 15th day of February 2021, I electronically

filed the foregoing document with the Clerk of Court using the CM/ECF system. I

also certify that the foregoing document is being served this date on all counsel of

record via transmission of Notices of Electronic Filing generated by the CM/ECF

system to the following counsel of record:

      DAVID M. SOBOTKIN, ESQUIRE
      Trial Attorney
      U.S. Department of Justice
      Civil Division, Fraud Section
      Post Office Box 261
      Ben Franklin Station
      Washington, D.C. 20044
      (202) 353-1291
      David.m.sobotkin@usdoj.gov
      ATTORNEY FOR PLAINTIFF
      UNITED STATES OF AMERICA

      AMELIA HALLENBERG BEARD, ESQUIRE
      Clark Partington
      1414 County Hwy 283 South, Suite B
      Santa Rosa Beach, Florida 32459
      (850) 269-8860
      abeard@clarkpartington.com
      COUNSEL FOR PLAINTIFF
      ROBERT V. SMITH




                                         3
Case 3:20-cv-03678-MCR-EMT Document 27 Filed 02/15/21 Page 4 of 5




ELIZABETH C. BILLHIMER, ESQUIRE
Clark Partington
4100 Legendary Drive, Suite 200
Destin, Florida 32541
(850) 650-3304
(850) 650-3305 Facsimile
ebillhimer@clarkpartington.com
wlemon@clarkpartington.com
COUNSEL FOR PLAINTIFF
ROBERT V. SMITH

MICHAEL JAMES SCHOFIELD, ESQUIRE
Clark Partington
Post Office Box 13010
Pensacola, Florida 32591
(850) 434-9200
(850) 432-7340 Facsimile
mschofield@cphlaw.com
COUNSEL FOR PLAINTIFF
ROBERT V. SMITH

A. BENJAMIN GORDON, III, ESQUIRE
AnchorsGordon, P.A.
2113 Lewis Turner Blvd., Suite 100
Fort Walton Beach, FL 32547
(850) 863-1974
(850) 863-1591 Facsimile
bgordon@anchorsgordon.com
COUNSEL FOR DEFENDANT
JAY A. ODOM




                               4
Case 3:20-cv-03678-MCR-EMT Document 27 Filed 02/15/21 Page 5 of 5




PETER J. KIRSCH, ESQUIRE
NATHANIEL H. HUNT, ESQUIRE
SARAH WILBANKS, ESQUIRE
Kaplan Kirsch & Rockwell, LLP
1675 Broadway, Suite 2300
Denver, CO 80202
(303) 825-7000
(303) 825-7005 Facsimile
pkirsch@kaplankirsch.com
nhunt@kaplankirsch.com
swilbanks@kaplankirsch.com
CO-COUNSEL FOR DEFENDANT
JAY A. ODOM



                                   s/ Kerry A. Parsons
                                   KERRY A. PARSONS




                               5
